DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of July 5, 2022. 
Claims 2 and 12 have been canceled.
Claims 1, 3-11, and 13-20 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings/Specification have been fully considered and are persuasive.  Therefore, the objections to the drawings/Specification have been withdrawn.
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC §112(b) have been fully considered and are persuasive. The rejection of claims 9, 10, and 14-20 under 35 USC §112(b) as presented in the Office Action of April 4, 2022 has been withdrawn. However, new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 5 July 2022. 
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered and are not persuasive. Applicant argues, broadly, that Kang is silent with regard to the specific features recited in amended claim 1.  However, the Examiner respectfully disagrees.  Specifically, Kang teaches that in order to match the direction of the mobile robot and the direction viewed by the user prior to the movement of the mobile robot, as shown in FIG. 8 , the angle between the mobile robot and the wearable terminal is (0±ε)° (ε is the tolerance value) ) to be. Also, the mobile robot matches the direction the user is looking at and his/her own direction, then recognizes the distance and angle with the user according to the RSSI values of the LF signals measured by the wearable terminal, and then uses the result as a control input to control the user (see at least FIGS. 7a-8 and paragraphs 76-78), and further (see at least FIGS. 8-9 and paragraph 20) a first driving mode for controlling the driving unit so that the mobile robot maintains a preset distance and direction from the user, and driving the mobile robot to follow the user. See also at least paragraphs 77-90. See also at least paragraph 104 regarding when the user instructs forward driving (“flowing”) through the gesture recognition function of the smart watch 300 (S62), the mobile robot 100 performs the RSSI value of the aforementioned LF signal and the distance obtained using the angular survey method. is used as a control input of the mobile robot system to maintain a constant distance and angle with the user (S63 to S71).  Thus, Kang does teach the limitations of claim 1 under a broadest reasonable interpretation.  
Further, Applicant argumes (REMARKS page 6) that “Doane and Kang especially do not teach the specifics regarding the claimed administrator mode in which two or more robots move while following the administrator transmitter”. The Examiner has carefully considered applicants arguments and the  Examiner respectfully disagrees.  Kang, at Fig. 12 and paragraph [0094], clearly shows a plurality of mobile robots may follow the user according to the method of Kang.
Based on the foregoing, the rejections under 35 USC 103 have been maintained herein. 

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19, line 7, “a signal received from of the administrator transmitter” appears to be a typographical error. The Examiner assumes that it should read “a signal received from the administrator transmitter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the limitation “a signal” at lines 5-6 is unclear. It is unclear to the Examiner if this is the same “signal” previously recited in claim 1 or different.
As to claim 19, the limitation “a signal” at line 7 is unclear. It is unclear to the Examiner if this is the same “signal” previously recited in claim 11 or different.
Claims 10 and 20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, respectively.
As to claim 1, Doane teaches a robot for moving in an administrator mode, the robot comprising:
a positioning sensor configured to sense an administrator transmitter and calculate a position of the administrator transmitter (see at least paragraph 11 regarding the robotic golf caddy includes at least one receiver configured to receive a signal from a remote transmitter which can be held by or attached to a golfer as the golfer moves on a golf course. The signal from the remote transmitter can be used to provide a variety of different information to the processor unit to enable the processor unit to properly control the robotic golf caddy. See also at least paragraph 12 regarding the robotic golf caddy includes a plurality of sensors positionable on one or more locations of the robotic golf caddy. See also at least paragraphs 12-20 regarding a plurality of sensors, Doane); 
an obstacle sensor configured to sense an obstacle around the robot (see at least paragraphs 12-13 regarding the plurality of sensors can be configured to provide a variety of different information to the processor unit, thereby enabling the processor unit to properly control the robotic golf caddy. Such information can include … barriers and obstacles on the golf course (e.g., trees, bushes, vegetation, lakes, ponds, rivers, sand traps, out of bounds lines, rocky regions, cliffs, steep slopes, gardens, steps, bridges, fences, gates, buildings, stakes and other markers, fountains, benches, chairs, golf ball cleaners, beverage dispensers, trash cans, trash and debris on and off the golf course, restroom, snack bar and other structures, other people on and off the golf course, animals, other golf carts, other golf caddies, other vehicles, etc.), position of other golfers, golf equipment on the ground, golf balls on the ground, etc. See also at least paragraph 121 regarding a collision avoidance arrangement, Doane); 
a driver configured to move the robot (see at least paragraph 9 regarding the drive mechanism is connectable to the vehicle frame and is configured to cause the robotic golf caddy to move in response to a signal from the processor unit. See also at least paragraph 120 regarding a drive mechanism, Doane); and 
a controller configured to (see at least FIG. 3, Doane): 
move the robot toward the administrator transmitter while avoiding one or more obstacles sensed by the obstacle sensor (see at least paragraphs 119-121, Doane), and 
in response to no longer receiving the signal from the administrator transmitter or a distance between the administrator transmitter and the robot being equal to or less than a preset distance, stop the robot (see at least paragraph 35 regarding the golfer can then move the switch on the remote transmitter to an “OFF” position such that the robotic golf caddy stops and becomes unresponsive to the remote transmitter. See also at least paragraph 115 regarding the robotic golf caddy 100 is capable of sensing a potential impending collision with an object in its path of movement and is adapted to stop and/or re-route its path of movement prior to the collision. Also, once the robotic golf caddy has moved at or within 5 ft. of the golfer, the processor unit in the robotic golf caddy will detect that the predetermined minimum distance between the robotic golf caddy and the golfer is not exceeded and the processor unit will cause the robotic golf caddy to stop movement, Doane). 
Doane teaches the robotic golf caddy 100 is capable of following the remote transmitter 200 at a pre-determined distance (see at least Abstract. See also at least paragraph 115), however, Doane does not explicitly teach aligning the robot toward the position of the administrator transmitter in response to receiving a signal from the administrator transmitter, wherein the administrator mode is a mode in which two or more robots move while following the administrator transmitter, wherein the robot enters in the administrator mode when the robot receives an external control signal or when the robot completes a pre-programmed operation, and wherein the controller is further configured to: control the robot to face the administrator transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the administrator transmitter, or control the robot to move straight toward the administrator transmitter if the absolute value of the centerline angle is within a preset reference angle.
However, KANG teaches aligning the robot toward the position of the administrator transmitter in response to receiving a signal from the administrator transmitter (see at least FIGS. 7a-8 and paragraphs 74-77 regarding the mobile robot 100 moves to the front or rear side of the user. 8 is a view showing that the mobile robot is aligned with the user. In order to match the direction of the mobile robot and the direction viewed by the user prior to the movement of the mobile robot. Also, the mobile robot matches the direction the user is looking at and his/her own direction, then recognizes the distance and angle with the user according to the RSSI values of the LF signals measured by the wearable terminal, and then uses the result as a control input to control the user), wherein the administrator mode is a mode in which two or more robots move while following the administrator transmitter (see at least FIG. 12 and paragraphs 50 and 94-98 regarding a plurality of mobile robots lined up following a user), wherein the robot enters in the administrator mode when the robot receives an external control signal or when the robot completes a pre-programmed operation (see at least FIGS. 18-19 and paragraph 99 regarding when a user (wearable terminal) is detected, the mobile robot switches to a ready state (ST2), and switches to a state following the user (ST3) or a state preceding the user (ST4) according to the user's command), and wherein the controller is further configured to: control the robot to face the administrator transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the administrator transmitter (see at least FIGS. 7a-8 and paragraphs 76-78 regarding in order to match the direction of the mobile robot and the direction viewed by the user prior to the movement of the mobile robot, as shown in FIG. 8 , the angle between the mobile robot and the wearable terminal is (0±ε)° (ε is the tolerance value) ) to be. Also, the mobile robot matches the direction the user is looking at and his/her own direction, then recognizes the distance and angle with the user according to the RSSI values of the LF signals measured by the wearable terminal, and then uses the result as a control input to control the user), and control the robot to move straight toward the administrator transmitter if the absolute value of the centerline angle is within a preset reference angle (see at least FIGS. 8-9 and paragraph 20 regarding first driving mode for controlling the driving unit so that the mobile robot maintains a preset distance and direction from the user, and driving the mobile robot to follow the user. See also at least paragraphs 77-90. See also at least paragraph 104 regarding when the user instructs forward driving (“flowing”) through the gesture recognition function of the smart watch 300 (S62), the mobile robot 100 performs the RSSI value of the aforementioned LF signal and the distance obtained using the angular survey method. is used as a control input of the mobile robot system to maintain a constant distance and angle with the user (S63 to S71)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KANG which teaches aligning the robot toward the position of the administrator transmitter in response to receiving a signal from the administrator transmitter, having wherein the administrator mode is a mode in which two or more robots move while following the administrator transmitter, having wherein the robot enters in the administrator mode when the robot receives an external control signal or when the robot completes a pre-programmed operation, and controlling the robot to face the administrator transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the administrator transmitter, and controlling the robot to move straight toward the administrator transmitter if the absolute value of the centerline angle is within a preset reference angle with the system of Doane as both systems are directed to an autonomous robot which is capable of following a transmitter, and one of ordinary skill in the art would have recognized the established utility of aligning the robot toward the position of the administrator transmitter in response to receiving a signal from the administrator transmitter, having wherein the administrator mode is a mode in which two or more robots move while following the administrator transmitter, having wherein the robot enters in the administrator mode when the robot receives an external control signal or when the robot completes a pre-programmed operation, and controlling the robot to face the administrator transmitter by rotating the robot based on an absolute value of a centerline angle between a centerline of the robot and the position of the administrator transmitter, and controlling the robot to move straight toward the administrator transmitter if the absolute value of the centerline angle is within a preset reference angle and would have predictably applied it to improve the system of Doane.
As to claim 4, Doane teaches wherein the obstacle sensor is further configured to detect whether the obstacle is disposed between the administrator transmitter and a movement route of the robot (see at least paragraph 121 regarding sensors 152, 154, 156, 232, 234 are configured to detect potential impending objects around the robotic golf caddy 100), and 
wherein the controller is further configured to control a moving speed or a moving direction of the robot to move the robot toward the administrator transmitter while avoiding the obstacle based on a distance between the robot and the obstacle (see at least paragraphs 12-13 regarding the plurality of sensors can be configured to provide a variety of different information to the processor unit, thereby enabling the processor unit to properly control the robotic golf caddy. Such information can include … the difference in speed between the golfer and the robotic golf caddy, the difference in direction of movement between the golfer and the robotic golf caddy , topography of the golf course, barriers and obstacles on the golf course (e.g., trees, bushes, vegetation, lakes, ponds, rivers, sand traps, out of bounds lines, rocky regions, cliffs, steep slopes, gardens, steps, bridges, fences, gates, buildings, stakes and other markers, fountains, benches, chairs, golf ball cleaners, beverage dispensers, trash cans, trash and debris on and off the golf course, restroom, snack bar and other structures, other people on and off the golf course, animals, other golf carts, other golf caddies, other vehicles, etc.). Also, the combined information from these two sensor arrangement can be used by the processor unit to move the robotic golf caddy clear of objects on the golf course and to safely and effectively cause the robotic golf caddy to follow a golfer on the golf course. The third sensor arrangement, namely the remote transmitter/receiver arrangement between the robotic golf caddy and the remote transmitter/receiver on the golfer, ensures that the robotic golf caddy follows the golfer on the golf course).
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Kovtun et al., US 2019/0008248 A1, hereinafter referred to as Kovtun, respectively.
As to claim 3, Doane, as modified by KANG, does not explicitly teach determining when the robot rotates by comparing the centerline angle with the preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the administrator transmitter becomes larger.
However, such matter is taught by Kovtun (see at least paragraph 28 regarding the module may include at least one camera 120 located at the center of the vehicle's top cover. The module outputs a radian degree from 0° to 170° and become activated when a human is within its vision range set at a predetermined distance, e.g., 25 cm from the ground, and a predetermined angle, e.g., 45° angle. The module also includes an algorithm that processes the image of the targeted human to determine whether the human in range is the prospected target. In some aspects, the camera 120 is equipped to function as a removable 360 degree virtual reality camera).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kovtun which teaches determining when the robot rotates by comparing the centerline angle with the preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the administrator transmitter becomes larger with the system of Doane, as modified by KANG, as both systems are directed to a system and method for following a lead vehicle, and one of ordinary skill in the art would have recognized the established utility of determining when the robot rotates by comparing the centerline angle with the preset reference angle, wherein the preset reference angle is reduced as the distance between the robot and the administrator transmitter becomes larger and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Schmidt et al., US 2006/0229804 A1, hereinafter referred to as Schmidt, respectively.
As to claim 5, Doane, as modified by KANG, teaches wherein the obstacle sensor is further configured to measure the distance from the robot to the obstacle (see at least paragraph 124 regarding the navigation arrangement 230 can be used to determine yardage data of the robotic golf caddy from a particular location such as the distance between the robotic golf caddy and the golf hole, distance between the robotic golf caddy and the golf tee, distance between the robotic golf caddy and an object on the golf course, etc, Doane).
Doane, as modified by KANG, does not explicitly teach determining that the obstacle is a second robot and control the moving speed or the moving direction of the robot to maintain a distance between the robot and the second robot when the distance from the robot to the obstacle is constantly maintained.
However, such matter is taught by Schmidt (see at least paragraphs 25-26 regarding the communications interface 22 supports communications of the distance data, temporal data, or relative position data (e.g., heading and spatial separation) to the following vehicle electronics 26. Also, the vehicle controller 41 may command the steering system 42 to track the path of the lead vehicle and the propulsion system 46 to track the acceleration, speed or velocity of the lead vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Schmidt which teaches determining that the obstacle is a second robot and control the moving speed or the moving direction of the robot to maintain a distance between the robot and the second robot when the distance from the robot to the obstacle is constantly maintained with the system of Doane, as modified by KANG, as both systems are directed to a system and method for following a lead vehicle, and one of ordinary skill in the art would have recognized the established utility of determining that the obstacle is a second robot and control the moving speed or the moving direction of the robot to maintain a distance between the robot and the second robot when the distance from the robot to the obstacle is constantly maintained and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 6, Doane, as modified by KANG, teaches a camera sensor configured to photograph an object around the robot (see at least paragraph 16 regarding the image capturing system (when used) can be mounted to the robotic golf caddy, and can include at least one camera (e.g., digital camera, video camera, digital video camera, etc.) capable of capturing frame images, Doane), wherein the controller is further configured to: determine a second robot is disposed between the administrator transmitter and the robot based on an image photographed by the camera sensor (see at least paragraph 16 regarding the image capturing system (when used) can be in communication with the processor unit to be used to assist in the navigation of the robotic golf caddy. If a bench, for example, is detected by the collision avoidance arrangement as being in the path of movement of the robotic golf caddy, the image capturing system (when used) can optionally capture frame images of the object, and decode the object as being a bench in the path of the robotic golf caddy, Doane).
Doane, as modified by KANG, does not explicitly teach controlling a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot.
However, such matter is taught by Schmidt (see at least paragraphs 25-26 regarding the communications interface 22 supports communications of the distance data, temporal data, or relative position data (e.g., heading and spatial separation) to the following vehicle electronics 26. Also, the vehicle controller 41 may command the steering system 42 to track the path of the lead vehicle and the propulsion system 46 to track the acceleration, speed or velocity of the lead vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Schmidt which teaches controlling a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot with the system of Doane, as modified by KANG, as both systems are directed to a system and method for following a lead vehicle, and one of ordinary skill in the art would have recognized the established utility of controlling a moving speed or a moving direction of the robot based on a moving speed or a moving direction of the second robot and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al., US 2017/0108860 A1, hereinafter referred to as Doane, in view of KANG et al., KR 20170089074 A, hereinafter referred to as KANG, and further in view of Deyle et al., US 2019/0248014 A1, hereinafter referred to as Deyle, respectively.
As to claim 7, Doane, as modified by KANG, does not explicitly teach an artificial intelligence processor configured to: determine whether the second robot is in the image photographed by the camera sensor, and generate a result based on distinguishing the second robot that moves toward the administrator transmitter from a third robot that does not move toward the administrator transmitter in the image photographed by the camera sensor.
However, such matter is taught by Deyle (see at least paragraph 124 regarding objects can be detected and identified by the robot 100 using one or more sensors, for instance cameras, RFID readers, IR sensors, and the like. For example, the robot can capture an image of an object, and can apply image detection or classification algorithms to identify the object type. Likewise, the robot can analyze images of the object to determine a state of the object. See also at least paragraph 177 regarding the plurality of cameras may be positioned on the robot 900 to provide a 360 view of a surrounding environment. The camera system may include one or more depth cameras that allows the robot 900 to collar image data of the surrounding environment and calculate a distance between the robot 900 and an object, building structure, people, cars and the like. See also at least paragraph 182 regarding the robot 900 can collect image data of the door 1010 that is provided as input to an image recognition software, a neural network, a machine learning algorithm, and the like to identify the type of the door, the location of the door handle, the direction the door rotates to open, and to determine other features associated with the door 1010. See also at least paragraph 195 regarding the robot 900 may access image data collected by the cameras or motion data collected by the motion sensors and verify that there are no obstructing objects or individuals on the other side of the door 1010).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches an artificial intelligence processor configured to: determine whether the second robot is in the image photographed by the camera sensor, and generate a result based on distinguishing the second robot that moves toward the administrator transmitter from a third robot that does not move toward the administrator transmitter in the image photographed by the camera sensor with the system of Doane, as modified by KANG, as both systems are directed to a system and method for navigating and moving a robot, and one of ordinary skill in the art would have recognized the established utility of having an artificial intelligence processor configured to: determine whether the second robot is in the image photographed by the camera sensor, and generate a result based on distinguishing the second robot that moves toward the administrator transmitter from a third robot that does not move toward the administrator transmitter in the image photographed by the camera sensor and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 8, Doane, as modified by KANG, does not explicitly teach wherein the camera sensor further comprises a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the administrator transmitter based on the distance information.
However, such matter is taught by Deyle (see at least paragraph 177 regarding the plurality of cameras may be positioned on the robot 900 to provide a 360 view of a surrounding environment. The camera system may include one or more depth cameras that allows the robot 900 to collar image data of the surrounding environment and calculate a distance between the robot 900 and an object, building structure, people, cars and the like. See also at least paragraph 182 regarding the robot 900 may also use one or more cameras in the camera system of the robot 900 to collect additional information about the door 1010. The robot 900 can collect image data of the door 1010 that is provided as input to an image recognition software, a neural network, a machine learning algorithm, and the like to identify the type of the door, the location of the door handle, the direction the door rotates to open, and to determine other features associated with the door 1010. For example, the image data may include an image of an access control system within a threshold distance of the door 1010. Based on the image data, the robot 900 may determine that the door 1010 requires access credentials).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Deyle which teaches wherein the camera sensor further comprises a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the administrator transmitter based on the distance information with the system of Doane, as modified by KANG, as both systems are directed to a system and method for navigating and moving a robot, and one of ordinary skill in the art would have recognized the established utility of having wherein the camera sensor further comprises a depth camera sensor, and wherein the artificial intelligence processor is further configured to: receive distance information generated by the depth camera sensor and determine whether the second robot in the image is moving toward the administrator transmitter based on the distance information and would have predictably applied it to improve the system of Doane as modified by KANG.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.

Allowable Subject Matter
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim and are otherwise allowable, but for the rejections under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MASAAKI et al. (WO 2018207908 A1) regarding a robot that autonomously selects an action according to an internal state or an external environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        /ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666